DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
 Status of Claims
Claims 1-6, 8-17 and 20 are presently under consideration and claims 7 and 18-19 are presently cancelled as set forth in applicant’s amendments to the claims filed with the response dated 31 May 2022.
Applicant’s amendments to the claims have overcome the prior art rejections of record, and these rejections are therefore withdrawn from further consideration.
An up dated search and consideration of the amended claims was conducted and new art was uncovered. A new grounds of prior art rejection is set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8-10, and 12-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonov et al (US 2008/0271772) in further view of Scullin (US 2011/0114146).

Regarding claim 1 Leonov discloses a thermoelectric generator, comprising: 
a substrate ([0097] Fig. 49 see: hot plate 37); 
a plurality of first thermoelectric elements of a first conductivity type on the substrate and a plurality of second thermoelectric elements of a second conductivity type in the substrate, where the first and second thermoelectric elements are configured to convert a thermal drop across the first and second thermoelectric elements into an electric potential ([0143]-[0145], [0096], [0101], [0106]  Figs. 47, 49 see: thermopile chip 30 comprises a plurality of thermocouple legs 31 of alternating p-type and n-type materials (Figs. 42-43, 47) supported over hot plate 37);
a cavity between the substrate and the first and second thermoelectric elements ([0143]-[0145], Figs. 48b, 49 see: cavities formed in hot plate 37 between thermopile chip 30  and bottom surface of hot plate 37), and 
a support structure within the cavity and supporting the first and second thermoelectric elements ([0143]-[0145], Figs. 48b and 49 see: either thermally insulating pillar 120 or thermal insulation 51 of a nanoporous material filled into cavities of hot plate 37 under thermopile chip 30 and supporting thermopile chip 30), the support structure having a thermal conductivity lower than a thermal conductivity of the substrate ([0143]-[0145], [0113], Figs. 48b and 49 see: either thermally insulating pillar 120 or thermal insulation 51 are thermally insulating materials where hot plate 37 is in good thermal contact with the thermopile chip 30 and thus has a higher thermal conductivity than either thermally insulating pillar 120 or thermal insulation 51)
and an electrical connector in contact with each of the thermoelectric elements ([0096], [0101], [0106] Figs. 42-43, 47 see: interconnect 32 electrically contacting two thermoelectric parts/legs 31).  It’s not clear that Leonov explicitly discloses the electrical connector in contact with the support structure, but Leonov teaches the support structure (thermal insulation 51 of a nanoporous material) can entirely fill the thermoelectric generator 40 without gaps (Fig. 49 para [0145] and Fig. 50 para [0139] see: thermal insulation 117 of a thermally insulating material). 
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to entirely fill the thermoelectric generator 40 of Leonov with a support structure (thermal insulation 51 of a nanoporous material) such that the electrical connector of Leonov (interconnect 32) is in contact with the support structure (thermal insulation 51) as Leonov teaches the support structure (thermal insulation 51 of a nanoporous material) can entirely fill the thermoelectric generator 40 without gaps (Fig. 49 para [0145] and Fig. 50 para [0139] see: thermal insulation 117 of a thermally insulating material) as such a modification would have amounted to the use of a known thermal insulation embodiment in the known environment of a thermoelectric generator to accomplish the entirely expected result of providing thermal insulation and mechanical support.
Leonov does not explicitly disclose where the electrical connector is in contact with each of the plurality of first thermoelectric elements and with each of the plurality of second thermoelectric elements, wherein the electrical connector is centrally located over the support structure and the cavity.
Scullin discloses a thermoelectric device where an electrical connector is in contact with each of the plurality of first thermoelectric elements and with each of the plurality of second thermoelectric elements (Scullin, [0039] Fig. 3F see: pair of n-type nanoribbon-like structures connected to pair of p-type nanoribbon-like structures electrically through an interconnect material), wherein the electrical connector is centrally located over a support structure or cavity (Scullin, [0039], [0036] Fig. 3F see: interconnect material coupling the n-type nanoribbon-like structures and p-type nanoribbon-like structures is centrally located in a space between the nanoribbon-like structures over what is a space or supporting material). Scullin teaches this arrangement respectively connects the n-type structures or p-type structures of the thermoelectric elements electrically in parallel and also connects all the n-type structures with all the p-type structures electrically in series (Scullin, [0039]).
Scullin and Leonov are combinable as they are both concerned with the field of thermoelectric generator devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Leonov in view of Scullin such that Leonov comprises an electrical connector in contact with each of the plurality of first thermoelectric elements and with each of the plurality of second thermoelectric elements as taught by Scullin (Scullin, [0039] Fig. 3F see: pair of n-type nanoribbon-like structures connected to pair of p-type nanoribbon-like structures electrically through an interconnect material), such that the electrical connector is thus centrally located over the support structure and the cavity of Leonov (Scullin, [0039], [0036] Fig. 3F see: interconnect material coupling the n-type nanoribbon-like structures and p-type nanoribbon-like structures is centrally located in a space between the nanoribbon-like structures over what is a space or supporting material) as Scullin teaches this arrangement respectively connects the n-type structures or p-type structures of the thermoelectric elements electrically in parallel and also connects all the n-type structures with all the p-type structures electrically in series (Scullin, [0039]).

Regarding claim 6 modified Leonov discloses the thermoelectric generator according to claim 1, and Scullin teaches wherein the first thermoelectric elements are first thermoelectric nanostructures, wherein the second thermoelectric elements are second thermoelectric nanostructures (Scullin, [0039] Fig. 3F see: pair of n-type nanoribbon-like structures connected to pair of p-type nanoribbon-like structures).  

Regarding claim 8 modified Leonov discloses the thermoelectric generator according to claim 6, and Scullin teaches wherein the first and second thermoelectric nanostructures are made of silicon (Scullin, [0039], [0053], [0057], Fig. 3F see: pair of n-type nanoribbon-like structures connected to pair of p-type nanoribbon-like structures which can be formed from single-crystal or poly-crystal silicon).

Regarding claim 9 modified Leonov discloses the thermoelectric generator according to claim 6, and Scullin teaches wherein the first and second thermoelectric nanostructures are made of polysilicon (Scullin, [0039], [0053], [0057], Fig. 3F see: pair of n-type nanoribbon-like structures connected to pair of p-type nanoribbon-like structures which can be formed from poly-crystal silicon (polysilicon)).

Regarding claim 10 Leonov discloses a method for manufacturing a thermoelectric generator, comprising:
providing a substrate ([0097] Fig. 49 see: providing hot plate 37); 
providing, on the substrate, a plurality of first thermoelectric elements having a first conductivity type and providing, on the substrate, a plurality of second thermoelectric elements having a second conductivity type ([0143]-[0145], [0096], [0101], [0106]  Figs. 47, 49 see: providing thermopile chip 30 comprises a plurality of thermocouple legs 31 of alternating p-type and n-type materials (Figs. 42-43, 47) supported over hot plate 37)
forming a cavity between the substrate and the first and second thermoelectric elements ([0143]-[0145], Figs. 48b, 49 see: cavities formed in hot plate 37 between thermopile chip 30  and bottom surface of hot plate 37), and
providing, within the cavity, a support structure for supporting the first and second thermoelectric elements ([0143]-[0145], Figs. 48b and 49 see: either thermally insulating pillar 120 or thermal insulation 51 of a nanoporous material filled into cavities of hot plate 37 under thermopile chip 30 and supporting thermopile chip 30), the support structure having a thermal conductivity lower than a thermal conductivity of the substrate ([0143]-[0145], [0113], Figs. 48b and 49 see: either thermally insulating pillar 120 or thermal insulation 51 are thermally insulating materials where hot plate 37 is in good thermal contact with the thermopile chip 30 and thus has a higher thermal conductivity than either thermally insulating pillar 120 or thermal insulation 51)
and providing an electrical connector in contact some of the thermoelectric elements ([0096], [0101], [0106] Figs. 42-43, 47 see: interconnect 32 electrically contacting two thermoelectric parts/legs 31).  It’s not clear that Leonov explicitly discloses the electrical connector in contact with the support structure, but Leonov teaches the support structure (thermal insulation 51 of a nanoporous material) can entirely fill the thermoelectric generator 40 without gaps (Fig. 49 para [0145] and Fig. 50 para [0139] see: thermal insulation 117 of a thermally insulating material). 
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to entirely fill the thermoelectric generator 40 of Leonov with a support structure (thermal insulation 51 of a nanoporous material) such that the electrical connector of Leonov (interconnect 32) is in contact with the support structure (thermal insulation 51) as Leonov teaches the support structure (thermal insulation 51 of a nanoporous material) can entirely fill the thermoelectric generator 40 without gaps (Fig. 49 para [0145] and Fig. 50 para [0139] see: thermal insulation 117 of a thermally insulating material) as such a modification would have amounted to the use of a known thermal insulation embodiment in the known environment of a thermoelectric generator to accomplish the entirely expected result of providing thermal insulation and mechanical support.
Leonov does not explicitly disclose where the electrical connector is in contact with each of the plurality of first thermoelectric elements and with each of the plurality of second thermoelectric elements, wherein the electrical connector is centrally located over the support structure and the cavity.
Scullin discloses a thermoelectric device where an electrical connector is in contact with each of the plurality of first thermoelectric elements and with each of the plurality of second thermoelectric elements (Scullin, [0039] Fig. 3F see: pair of n-type nanoribbon-like structures connected to pair of p-type nanoribbon-like structures electrically through an interconnect material), wherein the electrical connector is centrally located over a support structure or cavity (Scullin, [0039], [0036] Fig. 3F see: interconnect material coupling the n-type nanoribbon-like structures and p-type nanoribbon-like structures is centrally located in a space between the nanoribbon-like structures over what is a space or supporting material). Scullin teaches this arrangement respectively connects the n-type structures or p-type structures of the thermoelectric elements electrically in parallel and also connects all the n-type structures with all the p-type structures electrically in series (Scullin, [0039]).
Scullin and Leonov are combinable as they are both concerned with the field of thermoelectric generator devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Leonov in view of Scullin such that Leonov comprises an electrical connector in contact with each of the plurality of first thermoelectric elements and with each of the plurality of second thermoelectric elements as taught by Scullin (Scullin, [0039] Fig. 3F see: pair of n-type nanoribbon-like structures connected to pair of p-type nanoribbon-like structures electrically through an interconnect material), such that the electrical connector is thus centrally located over the support structure and the cavity of Leonov (Scullin, [0039], [0036] Fig. 3F see: interconnect material coupling the n-type nanoribbon-like structures and p-type nanoribbon-like structures is centrally located in a space between the nanoribbon-like structures over what is a space or supporting material) as Scullin teaches this arrangement respectively connects the n-type structures or p-type structures of the thermoelectric elements electrically in parallel and also connects all the n-type structures with all the p-type structures electrically in series (Scullin, [0039]). 

Regarding claim 12 modified Leonov discloses the method of claim 10, further comprising forming the cavity before providing the first and second thermoelectric elements ([0143]-[0145], Figs. 48b, 49 see: cavities formed in hot plate 37 between thermopile chip 30  and bottom surface of hot plate 37 are provided with hot plate 37 prior to providing the thermopile chip 30).  

Regarding claim 13 modified Leonov discloses the method of claim 10, and Scullin teaches wherein the first thermoelectric elements are first thermoelectric nanostructures, wherein the second thermoelectric elements are second thermoelectric nanostructures (Scullin, [0039] Fig. 3F see: pair of n-type nanoribbon-like structures connected to pair of p-type nanoribbon-like structures). 

Regarding claim 14 modified Leonov discloses the method of claim 13 and Scullin further teaches further comprising doping the first thermoelectric nanostructures with N-type dopants and doping the second thermoelectric nanostructures with P-type dopants (Scullin, [0039], [0028] Fig. 3F see: pair of n-type nanoribbon-like structures connected to pair of p-type nanoribbon-like structures formed with n-type and p-type dopants respectively)

Regarding claim 15 Leonov discloses a thermoelectric generator, comprising: 
a substrate ([0097] Figs. 48b, 49 see: hot plate 37); 
a cavity in the substrate ([0143]-[0145], Figs. 48b, 49 see: cavities formed in hot plate 37 between thermopile chip 30  and bottom surface of hot plate 37)
a support structure in the cavity ([0143]-[0145], Figs. 48b, 49 see: either thermally insulating pillar 120 or thermal insulation 51);
a thermoelectric element including ([0143]-[0145], Figs. 48b, 49 see: thermopile chip 30 supported over hot plate 37 by  and having a plurality of thermoelectric elements (Figs. 42-43)): 
a plurality first thermoelectric nanostructures supported above the substrate by the support structure and doped with N-type dopants and a plurality of second thermoelectric nanostructures supported above the substrate by the support structure and doped with P-type dopants ([0143]-[0145], [0096], [0101], [0106] Figs. 48b, 49, 43 see: thermopile chip 30 supported by thermally insulating pillar 120 or thermal insulation 51 comprises a plurality of thermocouple legs 31 of alternating p-type and n-type materials interconnected by interconnects 32 where thermocouple legs 31 are formed from thermoelectric materials that can be nanostructured) and
an electrical connector in contact with a pair of the thermoelectric elements ([0096], [0101], [0106] Figs. 42-43, 47 see: interconnect 32 electrically contacting two thermoelectric parts/legs 31).  It’s not clear that Leonov explicitly discloses the electrical connector in contact with the support structure, but Leonov teaches the support structure (thermal insulation 51 of a nanoporous material) can entirely fill the thermoelectric generator 40 without gaps (Fig. 49 para [0145] and Fig. 50 para [0139] see: thermal insulation 117 of a thermally insulating material). 
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to entirely fill the thermoelectric generator 40 of Leonov with a support structure (thermal insulation 51 of a nanoporous material) such that the electrical connector of Leonov (interconnect 32) is in contact with the support structure (thermal insulation 51) as Leonov teaches the support structure (thermal insulation 51 of a nanoporous material) can entirely fill the thermoelectric generator 40 without gaps (Fig. 49 para [0145] and Fig. 50 para [0139] see: thermal insulation 117 of a thermally insulating material) as such a modification would have amounted to the use of a known thermal insulation embodiment in the known environment of a thermoelectric generator to accomplish the entirely expected result of providing thermal insulation and mechanical support.
Leonov does not explicitly disclose where the electrical connector is in contact with each of the plurality of first thermoelectric nanostructures and with each of the plurality of second thermoelectric nanostructures, wherein the electrical connector is centrally located over the support structure and the cavity.
Scullin discloses a thermoelectric device where an electrical connector is in contact with each of the plurality of first thermoelectric nanostructures and with each of the plurality of second thermoelectric nanostructures (Scullin, [0039] Fig. 3F see: pair of n-type nanoribbon-like structures connected to pair of p-type nanoribbon-like structures electrically through an interconnect material), wherein the electrical connector is centrally located over a support structure or cavity (Scullin, [0039], [0036] Fig. 3F see: interconnect material coupling the n-type nanoribbon-like structures and p-type nanoribbon-like structures is centrally located in a space between the nanoribbon-like structures over what is a space or supporting material). Scullin teaches this arrangement respectively connects the n-type structures or p-type structures of the thermoelectric nanostructures electrically in parallel and also connects all the n-type structures with all the p-type structures electrically in series (Scullin, [0039]).
Scullin and Leonov are combinable as they are both concerned with the field of thermoelectric generator devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Leonov in view of Scullin such that Leonov comprises an electrical connector in contact with each of the plurality of first thermoelectric nanostructures and with each of the plurality of second thermoelectric nanostructures as taught by Scullin (Scullin, [0039] Fig. 3F see: pair of n-type nanoribbon-like structures connected to pair of p-type nanoribbon-like structures electrically through an interconnect material), such that the electrical connector is thus centrally located over the support structure and the cavity of Leonov (Scullin, [0039], [0036] Fig. 3F see: interconnect material coupling the n-type nanoribbon-like structures and p-type nanoribbon-like structures is centrally located in a space between the nanoribbon-like structures over what is a space or supporting material) as Scullin teaches this arrangement respectively connects the n-type structures or p-type structures of the thermoelectric nanostructures electrically in parallel and also connects all the n-type structures with all the p-type structures electrically in series (Scullin, [0039]).

Regarding claim 17 modified Leonov discloses the thermoelectric generator of claim 15, wherein the support structure entirely fills the cavity ([0145], Fig. 49 see: thermal insulation 51 can be disposed to entirely fill the cavity in hot plate 37).  

Regarding claim 20 modified Leonov discloses the thermoelectric generator of claim 15, further comprising an electrically insulating layer between the support structure and the first and second thermoelectric nanostructures ([0096], [0101], [0106] Figs. 48b, 49, 43 see: thermopile chip 30 comprises a plurality of thermocouple legs 31 on a membrane 34 (Fig. 43, 7) of an electrically insulating material such as SiO2 or SiN between the thermocouple legs 31 and hot plate 37).

Claims 2-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leonov et al (US 2008/0271772) in view of Scullin (US 2011/0114146) as applied to claims 1, 6, 8-10, and 12-15, 17 and 20 above, and in further view of Tu (US 2014/0069185) as further evidenced by Virginia Semiconductor (Basic Mechanical and Thermal Properties of Silicon).

Regarding claim 2 modified Leonov discloses the thermoelectric generator according to claim 1, but does not explicitly disclose where a ratio between the thermal conductivity of the support structure and the thermal conductivity of the substrate is  lower than 0.02, and regarding claims 3 and 4 Leonov does not explicitly disclose wherein the support structure includes at least one material having a thermal conductivity below 2 W/mK or wherein the at least one material includes at least one among porous silicon, hydrogen silsesquioxane and high density plasma oxide.
Tu teaches a sensor device comprising thermoelectric elements (Tu, [0038] Fig. 1 see: temperature sensing elements 107 such as thermopiles) disposed over a cavity in a substrate (Tu, [0032] Fig. 1 see: silicon substrate 101 with cavity 104) comprising a support structure including porous silicon (Tu, [0032] Fig. 1 see: porous silicon with vacuum pores formed therein 103). Tu teaches porous silicon provides good thermal insulation of up to 0.2 W/mK and provides good mechanical strength without reducing heat loss at greater thicknesses (Tu, [0034], [0037]).
Tu and Leonov are combinable as they are both concerned with the field of thermoelectric devices. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Leonov in view of Tu such that the at least one material of the support structure of Leonov includes porous silicon as taught by Tu (Tu, [0032] Fig. 1 see: porous silicon with vacuum pores formed therein 103) as Tu teaches porous silicon provides good thermal insulation of up to 0.2 W/mK and provides good mechanical strength without reducing heat loss at greater thicknesses (Tu, [0034], [0037]). Such a material thus meets the limitations of claims 3 (thermal conductivity below 2 W/mK) and 4 (porous silicon).
Furthermore, regarding the limitations of claim 2, as Leonov teaches the substrate is silicon and Virginia Semiconductor evidences silicon having a thermal conductivity of about 156 W/mK at about room temperature (300K) in Table 3, a ratio between the thermal conductivity of the support structure (porous silicon, 0.2 W/mK) and the thermal conductivity of the substrate (silicon, 156 W/mK) is lower than 0.02 (~0.0001).

Regarding claim 5 modified Leonov discloses the thermoelectric generator of claim 3, wherein the support structure entirely filling the cavity ([0145], Fig. 49 see: thermal insulation 51 can be disposed to entirely fill the cavity in hot plate 37).

Regarding claim 16 modified Leonov discloses the thermoelectric generator according to claim 15, but does not explicitly disclose wherein the thermal conductivity of the substrate is at least 50 times greater than a thermal conductivity of the support substrate.
Tu teaches a sensor device comprising thermoelectric elements (Tu, [0038] Fig. 1 see: temperature sensing elements 107 such as thermopiles) disposed over a cavity in a substrate (Tu, [0032] Fig. 1 see: silicon substrate 101 with cavity 104) comprising a support structure including porous silicon (Tu, [0032] Fig. 1 see: porous silicon with vacuum pores formed therein 103). Tu teaches porous silicon provides good thermal insulation of up to 0.2 W/mK and provides good mechanical strength without reducing heat loss at greater thicknesses (Tu, [0034], [0037]).
Tu and Leonov are combinable as they are both concerned with the field of thermoelectric devices. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Leonov in view of Tu such that the at least one material of the support structure of Leonov includes porous silicon as taught by Tu (Tu, [0032] Fig. 1 see: porous silicon with vacuum pores formed therein 103) as Tu teaches porous silicon provides good thermal insulation of up to 0.2 W/mK and provides good mechanical strength without reducing heat loss at greater thicknesses (Tu, [0034], [0037]). Such a material thus meets the limitations of claims 3 (thermal conductivity below 2 W/mK) and 4 (porous silicon).
Furthermore, regarding the limitations of claim 16, as Leonov teaches the substrate is silicon and Virginia Semiconductor evidences silicon having a thermal conductivity of about 156 W/mK at about room temperature (300K) in Table 3, the thermal conductivity of the substrate (silicon, 156 W/mK) is at least 50 times greater than a thermal conductivity of the support substrate (porous silicon, 0.2 W/mK).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leonov et al (US 2008/0271772) in view of Scullin (US 2011/0114146) as applied to claims 1, 6, 8-10, and 12-15, 17 and 20 above, and in further view of Steinmann et al (US 2018/0342661).

Regarding claim 11 modified Leonov discloses the method of claim 10, but does not explicitly disclose further comprising forming the cavity after providing the first and second thermoelectric elements.
 Steinmann discloses a method of fabricating a thermoelectric generator, comprising forming the cavity after providing the first and second thermoelectric elements (Steinmann, [0029], Figs. 2 and 2B see: cavity formed beneath fins 16, 18 through laterally etching  substrate 10 to undercut fins 16, 18).
Leonov and Steinmann are combinable as they are both concerned with the field of thermoelectric generators.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Leonov in view of Steinmann such that the step of forming the cavity of Leonov occurs after providing the first and second thermoelectric elements as taught by Steinmann (Steinmann, [0029], Figs. 2 and 2B see: cavity formed beneath fins 16, 18 through laterally etching  substrate 10 to undercut fins 16, 18) as such a modification would have amounted to the use of a known method of forming a cavity in a thermoelectric generator for its intended use to accomplish an entirely expected result of providing thermal insulation.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726